Citation Nr: 1545970	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  14- 13 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

A. Gibson









INTRODUCTION

The Veteran served on active duty from January 1944 to February 1946.  He passed away in June 2010.  The Appellant is his son.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO).

A claim of entitlement to reimbursement for burial expenses was filed in August 2010.  It is unclear whether that issue has been addressed.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  


REMAND

The Appellant is the adult child of the Veteran seeking accrued benefits.  He does not allege that he is disabled.  Rather, he argues that his father's VA pension was discontinued erroneously, and that he paid for the Veteran's nursing home and other expenses while they were waiting for that issue to be cleared.  Essentially, he is arguing that he paid for all of the Veteran's expenses for a number of months up until the Veteran passed away.  His claim was denied because the payments were made from the Veteran, rather than the son.

Upon the death of a beneficiary, accrued benefits are paid to the first living person in a list as follows: the veteran's spouse, the veteran's children (in equal shares), or the veteran's dependent parents (in equal shares) or surviving parent.  38 U.S.C.A. § 5121(a)(2) (West 2014); 38 C.F.R. § 3.1000(a)(1) (2015).  In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial. 38 U.S.C.A. § 5121(a)(6).

Although the record shows that the payments came from the Veteran's accounts, the assertion is that the money to make those payments came from the Appellant.  As he argues, he was supporting the Veteran in all regards while his benefits were unpaid.  This undoubtedly included costs attributed to his last illness.  

Upon remand, an attempt will be made to develop the record.  This includes determining how much the Veteran received from the Appellant and how much he received in other benefits, if applicable.  This also includes obtaining an accounting from the nursing home for an explanation on how the Veteran's payments to them were used, and how the expenses of his last illness were paid.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Appellant to provide bank statements and any other accounting documenting the money he deposited into his father's account, and documentation of the Veteran's accounts for a determination on how much he received and from whom while his VA pension was not being paid.

2.  Ask the Appellant for authorization to obtain an accounting from the nursing home that addresses and itemizes, if possible, how the Veteran's monthly payments were spent.  Specifically ask for an accounting on how much was paid for the costs of his last illness, and whether any such payments came from sources other than the Veteran.

3.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Appellant with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






